Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2021 and 5/25/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Yang US 20130176041” in view of “Huh US 20130176042”. 
	As to claim 1, Yang teaches “An apparatus for measuring an insulation resistance of a battery (Figure 1, #101, #102, #112, #113; [0001]; [0008]; [0038]; [0047]; i.e., the insulation resistance measurement unit measures an insulation resistance of an insulation resistance measurement battery 101; and the resistance measurement circuit is powered by the voltage sources 112 and 113), the apparatus comprising: a resistance unit including a voltage measurement resistor configured to divide and measure a voltage of the battery (Figure 1, #103, #104; [0040] teaches “the present invention, the source resistance units include first and second source resistances 103 and 104. The voltage sensing units include first and second operational amplifiers 105 and 106”; i.e., Figure 1 shows voltage measurements resistors divide and measure a voltage of the battery); a switching unit coupled to the resistance unit and including a first switch and a second switch for forming a different electrical path (Figure 1, #107, #108; [0001] teaches “an insulation resistance measurement circuit in which switching of first and second switches is controlled such that a leakage current may not be generated in measuring insulation resistance”; [0010]; [0045]; i.e., the on state and off state of the first and second switches are controlled and the switches are functioning as a switching unit. When one of the switches is off and the other is on or vice versa, the switch that is on state provides different electrical path); and a control unit  ([0047]) measuring a voltage applied to the voltage measurement resistor and monitoring the insulation resistance of the battery (Figure 1, #104, #105 & #106; [0001]; [0042] teaches “The voltage sensing units sense a voltage of the first source resistance unit 103, as a first voltage, and a voltage of the second source resistance unit 104, as a second voltage. As mentioned above, the voltage sensing units include the first operational amplifier 105 and the second operational amplifier 106”; [0047]); the voltage measurement resistor of a negative terminal of the battery ([0041] teaches “the second source resistance unit 104 may be connected to the negative terminal of the insulation resistance measurement battery 101 through the second switch 108”).”
	Yang does not explicitly teach “the control unit measures the voltage applied to the voltage measurement resistor based on a potential of a negative terminal of the battery”.
Huh teaches “the control unit measures the voltage applied to the voltage 
measurement resistor based on a potential of a negative terminal of the battery ([0012]; [0030]; [0033] teaches “the voltage V(-) applied to the insulation resistor RISO-190 is measured by turning on the second switch 150 and the fourth switch 170”; [0036] teaches “a micro controller unit (MCU) illustrated in FIG. 3 controls an operation of the circuit for measuring insulation resistance to determine the isolation breakdown”; i.e., the MCU controls an operation of the circuit for measuring insulation resistance; and measures the voltage applied to an insulation resistor (Figure 2, #190) based on the potential of the negative terminal of the battery).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yang in view of Huh. This combination would improve the accuracy of measuring insulation resistance without additional circuit cost.

As to claim 2, the combination of Yang and Huh teaches the claimed limitations 
as discussed in Claim 1.
	Yang teaches “a voltage measurement unit configured to measure the voltage applied to the voltage measurement resistor, wherein the voltage measurement resistor is coupled to the negative terminal of the battery ([0041] teaches “the second source resistance unit 104 may be connected to the negative terminal of the insulation resistance measurement battery 101 through the second switch 108”; [0042]; [0047]; i.e., Yang’s system has voltage sensing units and the apparatus can connect to the negative terminal of the battery, and measure the voltage applied to the resistor).”
	 Yang does not explicitly teach “the voltage measurement unit is coupled to the voltage measurement resistor and the negative terminal of the battery”.
	Huh teaches “the voltage measurement unit is coupled to the voltage measurement resistor and the negative terminal of the battery ([0012] teaches “The second operational amplifier may sense voltage applied to an insulation resistor that is connected between the negative terminal and the ground and output the sensed voltage through an output terminal thereof”; [0036]; i.e., in order to measure the voltage applied to an insulation resistor that is connected to the negative terminal of the battery, the MCU would be coupled to the voltage measurement resistor and the negative terminal of the battery).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yang in view of Huh. This combination would improve the accuracy of measuring insulation resistance without additional circuit cost.

	As to claim 5, the combination of Yang and Huh teaches the claimed limitations 
as discussed in Claim 1.
	Yang teaches “a first resistor coupled to a positive terminal of the battery (Figure 1, #101, #112; [0008] teaches “an insulation resistance measurement circuit includes: a source resistance unit including a first source resistance unit connected to a positive terminal of an insulation resistance measurement battery”; [0047]; i.e., the first resistor 103 is attached to the positive terminal of the first voltage source 112; and the insulation resistance measurement unit measures an insulation resistance of an insulation resistance measurement battery 101), and a second resistor coupled between the first resistor and the voltage measurement resistor (Figure 1, #104, #103, #101; [0008] teaches “a second source resistance unit connected to a negative terminal of the insulation resistance measurement battery”; [0047];), and wherein the first switch is coupled between the first resistor and a ground (Figure 1, #103, #107, #102), and the second switch is coupled between the second resistor and the ground (Figure 1, #104, #108).”

	As to claim 8, the combination of Yang and Huh teaches the claimed limitations 
as discussed in Claim 5.
	Yang teaches “the resistance unit further includes a third resistor coupled between the switching unit and the ground (Figures 1 & 2, #102, #107, #108; i.e., Figures 1 and 2 in Yang show that the third resistor is coupled between the two switches and the ground).”

	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over “Yang US 20130176041” in view of “Huh US 20130176042”, in further view of “Hong US 20140247858” and “Dan US 20190064279”. 
	As to claim 3, the combination of Yang and Huh teaches the claimed limitations 
as discussed in Claim 1.
	Yang teaches “a first sensing coupled to a battery ([0041] teaches “the first source resistance unit 103 is connected to the positive terminal of the insulation resistance measurement battery 101 through the first switch 107”); wherein the resistance unit and the switching unit are mounted on the first sensing (Figure 1, #103, #104, #107, #108; i.e., Figure 1 shows that the resistance unit and the switching unit are mounted on the battery side).”
	Yang does not explicitly teach “the control unit is mounted on the second sensing”.
	Huh teaches the control unit is mounted on the second sensing ([0012] teaches “The second operational amplifier may sense voltage applied to an insulation resistor that is connected between the negative terminal and the ground and output the sensed voltage through an output terminal thereof”; [0036]; i.e., in order to measure the voltage applied to an insulation resistor that is connected to the negative terminal of the battery, the MCU would be coupled to the voltage measurement resistor and the negative terminal of the battery as a design choice).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yang in view of Huh. This combination would improve the accuracy of measuring insulation resistance without additional circuit cost.
	The combination of Yang and Huh does not explicitly teach “a first sensing substrate coupled to the battery, and  a second sensing substrate coupled to a battery”.
	Hong teaches “a first sensing substrate coupled to a battery, and a second sensing substrate coupled to a battery (Figure 1, #11, #12; Figure 5, # 21a, #21b; [0001]; [0014] teaches “a first slot 21a formed on one side of a bottom surface of the sensing substrate 20 so as to correspond to the positive electrode 11, a second slot 21b formed on the other side of the bottom surface of the sensing substrate 20 so as to correspond to the negative electrode 12”; [0050]).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yang and Huh in view of Hong. This combination would improve the coupling process of the battery cells and the sensing substrate.
	The combination of Yang, Huh and Hong does not explicitly teach “a second sensing coupled to a lead-acid battery having a lower voltage than the battery, and isolated from the first sensing”.
Dan teaches “a second sensing coupled to a lead-acid battery having a 
lower voltage than the battery, and isolated from the first sensing ([0022] teaches “The negative sampling unit may provide a negative sampled signal for the negative sampling point. The processor may obtain a positive insulation resistance value and a negative insulation resistance value of the power battery pack based on the positive sampled signal and the negative sampled signal”; [0031]; [0037] teaches “a negative electrode circuit is formed from the negative electrode of the power battery pack through the negative sampling unit F2 and the reference voltage terminal GND. In other words, the positive sampling unit F1 and the negative sampling unit F2 are in low voltage common-ground-connection with the power battery pack”; i.e., Dan has a lead acid battery, and a lead acid battery is normally used for a lower voltage power source, and is usually separated from a high power source. The negative terminal of the battery is connected to the processor).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yang, Huh and Hong in view of Dan. This combination would improve the accuracy of detecting insulation resistance.

	As to claim 4, the combination of Yang and Huh teaches the claimed limitations 
as discussed in Claim 2.
	Yang teaches “a first sensing coupled to the battery ([0041] teaches “the first source resistance unit 103 is connected to the positive terminal of the insulation resistance measurement battery 101 through the first switch 107”); and wherein the resistance unit, the switching unit, the voltage measurement unit and the control unit are mounted on the first sensing. (Figure 1, #103, #104, #107, #108; [0047] teaches “The microcontroller may measure the insulation resistance unit 102 of the insulation resistance measurement battery 101 through the first and second voltages”; i.e., Figure 1 shows that the resistance unit and the switching unit are mounted on the battery side, and the microcontroller measures the insulation resistance  of the battery through the first voltage. Therefore, microcontroller can be mounted on the battery side in order to measure the insulation resistance  of the battery).”
	The combination of Yang and Huh does not explicitly teach “a first sensing substrate coupled to the battery, and a second sensing substrate coupled to a battery”.
	Hong teaches “a first sensing substrate coupled to a battery, and  a second sensing substrate coupled to a battery (Figure 1, #11, #12; Figure 5, # 21a, #21b; [0001]; [0014] teaches “a first slot 21a formed on one side of a bottom surface of the sensing substrate 20 so as to correspond to the positive electrode 11, a second slot 21b formed on the other side of the bottom surface of the sensing substrate 20 so as to correspond to the negative electrode 12”; [0050]).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yang and Huh in view of Hong. This combination would improve the coupling process of the battery cells and the sensing substrate.
	The combination of Yang, Huh and Hong does not explicitly teach “a second sensing coupled to a lead-acid battery having a lower voltage than the battery, and isolated from the first sensing”.
Dan teaches “a second sensing coupled to a lead-acid battery having a 
lower voltage than the battery, and isolated from the first sensing, and isolated from the first sensing f([0022] teaches “The negative sampling unit may provide a negative sampled signal for the negative sampling point. The processor may obtain a positive insulation resistance value and a negative insulation resistance value of the power battery pack based on the positive sampled signal and the negative sampled signal”; [0031]; [0037] teaches “a negative electrode circuit is formed from the negative electrode of the power battery pack through the negative sampling unit F2 and the reference voltage terminal GND. In other words, the positive sampling unit F1 and the negative sampling unit F2 are in low voltage common-ground-connection with the power battery pack”; i.e., Dan has a lead acid battery, and a lead acid battery is normally used for a lower voltage power source, and is usually separated from a high power source. The negative terminal of the battery is connected to the processor).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yang and Huh in view of Dan. This combination would improve the accuracy of detecting insulation resistance.

	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Yang US 20130176041” in view of “Huh US 20130176042”, in further view of “Shin US 20200144812”. 
	As to claim 6, the combination of Yang and Huh teaches the claimed limitations 
as discussed in Claim 5.
	Yang teaches “the control unit receives the voltage applied to the voltage measurement resistor ([0042]; [0047]); the first switch (Figure 1, #107); and the second switch (Figure 1, #108).”
	The combination of Yang and Huh does not explicitly teach “the control unit receives the voltage applied to the voltage measurement resistor while operating the first switch in an off state and the second switch in an on state, and receives the voltage applied to the voltage measurement resistor while operating both the first switch and the second switch in the on state”.
	Shin teaches “the control unit receives the voltage applied to the voltage measurement resistor while operating the first switch in an off state and the second switch in an on state ([0017] teaches “the second detected voltage measured by the voltage sensor while a second circuit is formed by the first switch being turned off and the second switch being turned on. The controller is configured to determine whether a representative insulation resistance value”), and receives the voltage applied to the voltage measurement resistor while operating both the first switch and the second switch in the on state ([0017]; [0049] teaches “a third switching mode in which the first switch SW1 and the second switch SW2 are 'turned on-turned on” ; i.e., the switches can be controlled independently of each other in response to a signal outputted from the switch driving unit, and therefore, the controller should be able to receive the voltage applied to the voltage measurement resistor while both of the switches are in the on state).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yang and Huh in view of Shin. This combination would improve the accuracy of calculating an insulation resistance value more quickly.

	As to claim 9, the combination of Yang and Huh teaches the claimed limitations 
as discussed in Claim 8.
	Yang teaches “the control unit receives the voltage applied to the voltage measurement resistor ([0042]; [0047]); the first switch (Figure 1, #107); and the second switch (Figure 1, #108).”
	The combination of Yang and Huh does not explicitly teach “the control unit receives the voltage applied to the voltage measurement resistor while operating the first switch in an off state and the second switch in an on state, and receives the voltage applied to the voltage measurement resistor while operating both the first switch and the second switch in the on state”.
	Shin teaches “the control unit receives the voltage applied to the voltage measurement resistor while operating the first switch in an off state and the second switch in an on state ([0017] teaches “the second detected voltage measured by the voltage sensor while a second circuit is formed by the first switch being turned off and the second switch being turned on. The controller is configured to determine whether a representative insulation resistance value”), and receives the voltage applied to the voltage measurement resistor while operating both the first switch and the second switch in the on state ([0017]; [0049] teaches “a third switching mode in which the first switch SW1 and the second switch SW2 are 'turned on-turned on” ; i.e., the switches can be controlled independently of each other in response to a signal outputted from the switch driving unit, and therefore, the controller should be able to receive the voltage applied to the voltage measurement resistor while both of the switches are in the on state).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yang and Huh in view of Shin. This combination would improve the accuracy of calculating an insulation resistance value more quickly.

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The most pertinent prior arts are “Yang US 20130176041”, “Huh US 20130176042”, and “Dan US 20190064279”, and “Shin US 20200144812”. 
As to claim 7, the combination of Yang, Huh, Dan, and Shin teaches all the claim 
limitations except “the control unit calculates a positive insulation resistance and a negative insulation resistance by combining Equation 1 and Equation 2 below:
Equation 1:   

    PNG
    media_image1.png
    68
    697
    media_image1.png
    Greyscale

Equation 2: 

    PNG
    media_image2.png
    59
    671
    media_image2.png
    Greyscale

where VRmes_SW2 denotes a voltage applied to the voltage measurement resistor when the first switch operates in the off state and the second switch operates in the on state, VRme_SW1_SW2 denotes a voltage applied to the voltage measurement resistor when both the first switch and the second switch operate in the on state, Pack V denotes a voltage of the battery, Rmes denotes a value of the voltage measurement resistor, R1 denotes a value of the first resistor, R2 denotes a value of the second resistor, RLeak+ denotes a value of the positive insulation resistance, and RLeak denotes a value of the negative insulation resistance”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides an apparatus for measuring insulation resistance of battery used in electric vehicle (EV), such as eco-friendly vehicle in battery pack used as power source that provides high voltage (HV) to driving electric motor, inverter and converter. The invention has an apparatus that can measure an insulation resistance and is capable of reducing cost by minimizing the number of measuring devices requiring a high precision. The insulation performance between a high voltage (HV) side of a sensing substrate and a low voltage side of the sensing substrate is secured. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Yang, Huh, Dan, and Shin to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraphs 8, 9; Page 3, Paragraphs 10, 11, 12, 13, 14, 15; and Page 7 Paragraphs 27, 28 in the filed specification.

As to claim 10, the combination of Yang, Huh, Dan, and Shin teaches all the claim limitations except “the control unit calculates a positive insulation resistance and a negative insulation resistance by combining Equation 3 and Equation 4 below:
Equation 3:  

    PNG
    media_image3.png
    61
    672
    media_image3.png
    Greyscale
 
Equation 4:  

    PNG
    media_image4.png
    56
    648
    media_image4.png
    Greyscale
 
Where Equation 4 satisfies  

    PNG
    media_image5.png
    202
    545
    media_image5.png
    Greyscale
 
where VRmes_SW2 denotes a voltage applied to the voltage measurement resistor when the first switch operates in the off state and the second switch operates in the on state, VRme_SW1_SW2 denotes a voltage applied to the voltage measurement resistor when both the first switch and the second switch operate in the on state, Pack V denotes a voltage of the battery, Rmes denotes a value of the voltage measurement resistor, R1 denotes a value of the first resistor, R2 denotes a value of the second resistor, R3 is a value of a third resistor, RLeak+ denotes a value of the positive insulation resistance, and RLeak - denotes a value of the negative insulation resistance”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides an apparatus for measuring insulation resistance of battery used in electric vehicle (EV), such as eco-friendly vehicle in battery pack used as power source that provides high voltage (HV) to driving electric motor, inverter and converter. The invention has an apparatus that can measure an insulation resistance and is capable of reducing cost by minimizing the number of measuring devices requiring a high precision. The insulation performance between a high voltage (HV) side of a sensing substrate and a low voltage side of the sensing substrate is secured. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Yang, Huh, Dan, and Shin to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraphs 8, 9; Page 3, Paragraphs 10, 11, 12, 13, 14, 15; and Page 7 Paragraphs 27, 28 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            

/TARUN SINHA/            Primary Examiner, Art Unit 2863